70 F.3d 433
Charles MORENO, Plaintiff-Appellant/Cross-Appellee,v.CONSOLIDATED RAIL CORPORATION, a Foreign Corporation,Defendant-Appellee/Cross-Appellant.
Nos. 94-1231, 94-1247.
United States Court of Appeals,Sixth Circuit.
Nov. 17, 1995.

Prior report:  63 F.3d 1404.
Before MERRITT, Chief Judge;  KENNEDY, MARTIN, MILBURN, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, and MOORE, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as possible.